Filed with the Securities and Exchange Commission on January 28, 2008 1933 Act Registration File No. 333-17391 1940 Act File No. 811-07959 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 258 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 260 x (Check appropriate box or boxes.) ADVISORS SERIES TRUST (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Numbers, Including Area Code) (414) 765-6609 Douglas G. Hess Advisors Series Trust 615 East Michigan Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Copies to: Julie Allecta, Esq. Paul, Hastings, Janofsky & Walker LLP 55 Second Street, 24th Floor San Francisco, California94105-3441 As soon as practical after the effective date of this Registration Statement Approximate Date of Proposed Public Offering It is proposed that this filing will become effective ý immediately upon filing pursuant to paragraph (b) o on pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o on pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o on pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. PROSPECTUS RIGEL U.S. EQUITY LARGE CAP GROWTH FUND RIGEL U.S. EQUITY SMALL-MID CAP GROWTH FUND January 28, 2008 The Securities and Exchange Commission (“SEC”) has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Prospectus. Any representation to the contrary is a criminal offense. RIGEL U.S. EQUITY LARGE CAP GROWTH FUND RIGEL U.S. EQUITY SMALL-MID CAP GROWTH FUND (Each, a “Fund,” and together, the “Funds”) Each a series of Advisors Series Trust (the “Trust”) Rigel U.S. Equity Large Cap Growth Fund (the “Large Cap Fund”) is a diversified mutual fund that seeks long-term capital appreciation. Rigel U.S. Equity Small-Mid Cap Growth Fund (the “Small-Mid Cap Fund”) is a diversified mutual fund that seeks long-term capital appreciation. Rigel Capital, LLC (the “Advisor”) is the investment advisor to the Funds. Table of Contents An Overview of the Funds 2 Performance 3 Fees and Expenses 4 Investment Objective and Principal Investment Strategies 5 Principal Risks of Investing in the Funds 8 Management of the Funds 10 Your Account with the Funds 15 Dividends and Distributions 25 Tax Consequences 25 Financial Highlights 26 Privacy Notice 27 This Prospectus sets forth basic information about the Funds that you should know before investing.It should be read and retained for future reference. The date of this Prospectus is January 28, 2008. AN OVERVIEW OF THE FUNDS What is each Fund’s Investment Objective? The investment objective of the Large Cap Fund is to seek long-term capital appreciation. The investment objective of the Small-Mid Cap Fund is to seek long-term capital appreciation. What are each Fund’s Principal Investment Strategies? The Large Cap Fund intends to achieve its investment objective by investing primarily in a diversified portfolio of growth-oriented domestic common stocks of large capitalization companies. The Small-Mid Cap Fund intends to achieve its investment objective by investing primarily in a diversified portfolio of growth-oriented common stocks of small- and mid-capitalization companies. At the discretion of the Advisor, eachFund may invest itsassets in cash, cash equivalents, and high-quality, short-term debt securities and money market instruments for temporary defensive purposes in response to adverse market, economic or political conditions. What are the Principal Risks of Investing in the Funds? There is the risk that you could lose money by investing in either of the Funds.The value of your investment in a Fund will fluctuate as the stocks in the Fund’s portfolio change in price.The prices of the stocks the Advisor selects may decrease in value.Also, the stock market may decline suddenly, and for extended periods, adversely affecting the prices of the stocks held by the Funds. With respect to the Small-Mid Cap Fund, securities of companies with smaller market capitalizations tend to be more volatile and less liquid than larger company stocks, which increase the risk of investment in such companies. Because the Funds are newer, their success cannot be guaranteed.There is a risk that a Fund will be liquidated if it does not attract enough assets to support its continued existence. Liquidation does not require prior approval of either Fund’s shareholders and will trigger a taxable event equivalent to redemption of Fund shares. By themselves, the Funds are not complete, balanced investment plans and the Funds cannot guarantee that they will achieve their investment objectives. 2 Who may want to Invest in the Funds? The Funds may be appropriate for investors who: — Have a long-term investment horizon; — Want to add an investment with potential for capital appreciation to diversify their investment portfolio; — Can accept the greater risks of investing in a portfolio with common stock holdings; and — Are not primarily concerned with principal stability. PERFORMANCE The Large Cap Fund commenced operations on May 31, 2006.The Small-Mid Cap Fund commenced operations on December 28, 2007.Performance information for the Small-Mid Cap Fund has not been presented because the Fund has not been in operation for a full calendar year as of the date of this Prospectus. The following performance information indicates some of the risks of investing in the Large CapFund.The bar chart will illustratehow the Large CapFund’s total return will varyfrom year to year.The tableillustratesthe Large CapFund’s average annual total return over time compared with broad-based market indices.The Large CapFund’s past performance, before and after taxes, is not necessarily an indication of how the Large Cap Fund will perform in the future. Large Cap Fund – Calendar Year Total Returns During the period of time shown in the bar chart, the highest return for a calendar quarter was 7.32% (quarter ended 06/30/2007) and the lowest return for a calendar quarter was 1.38% (quarter ended 03/31/2007). 3 Average Annual Total Returns (for the periods ended December31,2007) 1 Year Since Inception May31, 2006 Large Cap Fund Return Before Taxes 18.99% 12.92% Return After Taxes on Distributions(1) 17.75% 12.14% Return After Taxes on Distributions and Sale of Fund Shares(1) 12.92% 10.75% S&P 500 Index(2) 5.49% 11.65% Russell 1000® Growth Index(3) 11.81% 13.72% (1) After–tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and may differ from those shown.Furthermore, the after-tax returns are not relevant to those who hold their shares through tax-deferred arrangementssuch as 401(k) plans or IRAs. (2) The S&P 500 Index is an unmanaged index generally representative of the market for stocks of large-sized U.S. companies.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses or taxes.You cannot invest directly in an index. (3) The Russell 1000® Growth Index contains those securities in the Russell 1000® Index with a greater-than-average growth orientation. Companies in this index tend to exhibit higher price-to-book and price-to-earnings ratios, lower dividend yields and higher forecasted growth rates. The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses or taxes.You cannot invest directly in an index. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of each Fund. Shareholder Fees1 (fees paid directly from your investment) Large Cap Fund Small-Mid Cap Fund Maximum sales charge (load) imposed on purchases None None Maximum deferred sales charge (load) None None Redemption fee (as a percentage of amount redeemed)1 None None Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Management fees 0.75% 1.00% Other expenses 2 0.27% 2.05% Acquired fund fees and expenses (“AFFE”)3 0.01% 0.01% Total annual fund operating expenses 1.03% 3.06% Less: Expense waiver/reimbursement4 (0.02)% (1.70)% Net annual fund operating expenses 1.01% 1.36% 1 Shareholders will be charged a fee by the Transfer Agent for outgoing wire transfers, returned checks and stop payment charges. 2 These expenses, which include custodian, transfer agency, and other customary Fund expenses, are based on actual amounts for the Large Cap Fund’s current fiscal year and on estimated amounts for the Small-Mid Cap Fund’s current fiscal year. 4 3 AFFE are indirect fees that the Funds incur from investing in the shares of other mutual funds (“Acquired Funds”).These indirect fees represent a pro rata portion of the cumulative expenses charged by the Acquired Funds.The Total Annual Fund Operating Expenses for the Funds will not correlate to the Ratio of Expenses to Average Net Assets that will be provided in theFunds’financial statements as the
